[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             DEC 19, 2007
                              No. 07-12047                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                     D. C. Docket No. 05-00128-CR-WS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

SEBASTIAN SANCHEZ DUBOSE,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                            (December 19, 2007)

Before DUBINA, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Appellant Sebastian DuBose (“Dubose”) appeals his convictions for
carjacking, in violation of 18 U.S.C. § 2119, and possession of a firearm during a

crime of violence, in violation of 18 U.S.C. § 924(c). DuBose’s convictions arise

out of the carjacking and killing of Michael Rodgers (“Rodgers”), which was

witnessed by Lois Rodgers, the victim’s mother, and LaDonna Brown (“Brown”).

      DuBose argues that there was insufficient evidence to sustain a guilty verdict

because the government failed to prove that he was present during the commission

of the crime. Dubose asserts that none of the witnesses were able to place him at

the scene of the crime at the time of the crime. He notes that there was no physical

evidence connecting him to the crime, and he also contends that the witness

testimony placing him in the area earlier that night was not enough for the jury to

infer his participation in the crime. DuBose emphasizes that Brown’s testimony

was internally inconsistent and inconsistent with the testimony of Lois Rodgers.

      “We review the sufficiency of the evidence presented at trial de novo. The

evidence is viewed in the light most favorable to the government, with all

inferences and credibility choices drawn in the government’s favor. The question

to ask is whether a reasonable jury could have concluded that the evidence

established the defendant’s guilt beyond a reasonable doubt.” United States v.

LeCroy, 441 F.3d 914, 924 (11th Cir. 2006), cert. denied, 127 S. Ct. 2096 (2007).

Credibility determinations are the sole province of the jury. United States v.



                                          2
Chastain, 198 F.3d 1338, 1351 (11th Cir. 1999).

      After careful consideration of the briefs of the parties, and thorough review

of the record, we find no reversible error. DuBose does not contest whether the

evidence supported the jury’s finding that Rodgers’s attackers fulfilled the

elements of carjacking and of possessing a firearm during a crime of violence;

rather, Dubose only contests whether the evidence showed that DuBose was one of

those attackers. Brown witnessed the attack and positively identified DuBose as

one of the attackers. While Brown’s testimony was not entirely consistent with

other testimony, these inconsistencies go to credibility, and it is not within our

province to re-weigh the jury’s credibility determinations. Id. Thus, Brown’s

identification of Dubose provided sufficient evidence for the jury’s verdict.

Therefore, we affirm Dubose’s convictions.

      AFFIRMED.




                                           3